 


109 HRES 499 EH: 
U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 499 
In the House of Representatives, U. S., 
 
May 16, 2006 
 
RESOLUTION 
 
 
 
Whereas on July 9, 2004, American journalist Paul Klebnikov was murdered by gunmen as he exited the Moscow offices of Forbes Magazine; 
Whereas no person has been convicted of any offense in connection with the murder of Mr. Klebnikov; 
Whereas Mr. Klebnikov is survived by his wife Helen, and his three young children; 
Whereas twelve journalists have been murdered in the Russian Federation since 2000 and Mr. Klebnikov was the first and only United States citizen among these journalists; 
Whereas the Department of State’s 2005 Country Reports on Human Rights Practices states government pressure in Russia continues to weaken freedom of expression and the independence and freedom of the media, particularly among the major national television networks and regional media outlets; 
Whereas the Russian Prosecutor General’s office arrested and tried Musa Vahaev and Kazbek Dukzov for the murder of Mr. Klebnikov; 
Whereas Musa Vahaev and Kazbek Dukzov were acquitted on May 5, 2006, of the charges of murdering Mr. Klebnikov; 
Whereas the Government of Russia has stated that Mr. Klebnikov’s murder was ordered by Khozh-Akhmed Nukhayev, a fugitive Chechen criminal gang leader, but has not publicly released any evidence of Mr. Nukhayev’s complicity; 
Whereas it remains unclear who ordered the murder of Mr. Klebnikov or if any party will be convicted of this crime; and 
Whereas a group of United States investigative journalists has launched an independent inquiry into the death of Mr. Klebnikov: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the murder of American journalist Paul Klebnikov on July 9, 2004, in Moscow and the murders of other members of the media in the Russian Federation; 
(2)commends the Russian Prosecutor General’s office for its continuing investigation of the murder of Mr. Klebnikov; 
(3)urges the Government of Russia to continue its inquiries to determine and bring to justice all parties involved in the murder of Mr. Klebnikov; 
(4)urges the Government of Russia to accept offers of assistance with the investigation of Mr. Klebnikov’s murder from the United States and other concerned governments; 
(5)urges the Government of Russia to take appropriate action to protect the independence and freedom of the Russian media and all visiting members of the media; and 
(6)commends all journalists working and living in Russia for their courageous dedication to transparency and the truth. 
 
Karen L. HaasClerk. 
